940 So.2d 1271 (2006)
Jabulani Chembo GRAHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-1284.
District Court of Appeal of Florida, Fifth District.
November 7, 2006.
James S. Purdy, Public Defender, and Allison Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Brigid E. Collins, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Kindle, 782 So.2d 971 (Fla. 5th DCA 2001).
ORFINGER, LAWSON and EVANDER, JJ., concur.